          Case 1:19-cv-03142-KBJ Document 10 Filed 11/19/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 JOSE RIVERA,
 JOSE EFRAIN RENDEROS,
 DONNY CERNA, and
 ANGEL MAURICIO VARGAS

                Plaintiffs,
                                                   Civil Action No. : 1:19-cv-03142
        v.

 JUAN NUALA,
 EDUARDS WOOD FLOORS, LLC,
 and
 CURBIO, INC.

                Defendants.


                 DEFENDANT CURBIO, INC.’S REPLY IN SUPPORT OF
              MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

       In its Motion to Dismiss, Defendant Curbio (“Curbio”) set forth in detail the compelling

reasons why Plaintiffs’ Complaint fails to state a viable claim against Curbio. Specifically, the

Complaint fails to plausibly allege that Curbio was Plaintiffs’ employer and, as explained more

fully herein, Plaintiffs’ Points and Authorities in Opposition to Motion to Dismiss (ECF No. 8)

(hereinafter, “Opposition”) utterly fails to warrant any other conclusion. Accordingly, for the

reasons stated herein, as well as in Defendant’s Motion to Dismiss (ECF No. 4, 4-1), Plaintiffs fail

to state a claim against Defendant Curbio under Federal Rule of Civil Procedure 12(b)(6) and must

be dismissed with prejudice as a matter of law.

I.     Plaintiffs’ Argument that Defendant Curbio Should be Held Strictly Liable Under
       District of Columbia or Maryland Law Should be Rejected Because it is Not
       Supported by the Complaint.

       Plaintiffs first argue in their Opposition that Curbio should not be dismissed from this case

because a contractor can be held strictly liable for wage and hour violations of subordinate
          Case 1:19-cv-03142-KBJ Document 10 Filed 11/19/19 Page 2 of 6



contractors under District of Columbia and Maryland law and that accordingly, the claims should

be analyzed separately from federal law, as the Fair Labor Standards Act (“FLSA”) does not

provide a strict liability provision. See ECF No. 8 at 2. Plaintiffs’ contention fails, however,

because it is wholly unsupported by the factual and legal allegations in the Complaint. To be sure,

the Complaint does not allege that Curbio and Defendant Eduards Wood Floors are jointly and

severally liable for any alleged wage violations by Defendant Eduards Wood Floors and/or

Defendant Juan Nuala. Rather, Plaintiffs’ lone theory of alleged liability set forth in the Complaint

is found in Plaintiffs’ conclusory assertion that Curbio was an “employer” to Plaintiffs and hence,

should be held liable for any alleged violations of the other Defendants. See Complaint, ECF No.

1-2, ¶ 6 (“Curbio was an employer of Plaintiffs”).

       Plaintiffs’ lone allegation that Defendant Eduards Wood Floors is the subcontractor of

Curbio (Compl., ECF 1-2, ¶ 4) is wholly insufficient to survive a Motion to Dismiss. “[B]oilerplate

and conclusory allegations will not suffice. Plaintiffs must accompany their legal theory with

factual allegations that make their theoretically viable claim plausible.” See In re Burlington Coat

Factory Sec. Litig., 114 F.3d 1410, 1418 (3d Cir. 1997) (citing Shapiro v. UJB Fin. Corp., 964

F.2d 272, 284-85 (3d Cir. 1992)). Here, the Complaint singularly asserts the potential theory of

liability towards Curbio that it was the “employer” of Plaintiffs. However, the Complaint utterly

fails to set forth any factual allegations to make their claim plausible. Accordingly, Plaintiffs have

failed to state a claim against Curbio under Maryland and District of Columbia law.

II.    Plaintiffs’ Complaint Should be Dismissed Because it Fails to Allege that Curbio was
       an Employer under the Fair Labor Standards Act

       Plaintiffs also fail to allege that Curbio was an employer of Plaintiffs under the FLSA.

Plaintiffs contend that their federal claims are adequately pled due to the FLSA’s expansive

definition of employer. While Plaintiffs admit in their opposition that “D.C. Circuit has suggested



                                                  2
          Case 1:19-cv-03142-KBJ Document 10 Filed 11/19/19 Page 3 of 6



that among the factors that should be taken into account are “whether the alleged employer (1) had

the power to hire and fire the employees, (2) supervised and controlled employee work schedules

or conditions of employment, (3) determined the rate and method of, and (4) maintained

employment records” (ECF No. 8 at 3-4), Plaintiffs nevertheless attempt to rest on their single,

conclusory allegation that “Curbio employees directly supervised the work of Plaintiffs.” Compl.,

ECF 1-2 ¶ 6. This wholly conclusory assertion cannot serve to salvage Plaintiffs’ Complaint

against Curbio. To that end, in Paragraph 5 of the Complaint, Plaintiffs allege that “Defendant

Nuala was . . . owner, manager and operator of Eduards Wood Floors and was directly responsible

for the assignments given to and pay provided to each Plaintiff.” Id. at ¶ 5. (Emphasis added)

This assertion fundamentally contradicts Plaintiffs’ conclusory allegation in the Complaint that

Curbio was an “employer” of Plaintiffs.

       Plaintiffs’ Complaint is devoid of any factual allegations that Curbio controlled the work

of the Plaintiffs in any specific ways (e.g., by imposing discipline, controlling assignments, issuing

work rules, setting operating hours or employee work hours, or by maintaining employment

records). Rather, Plaintiffs merely assert a conclusion, to wit: that Curbio was an “employer” of

Plaintiffs because Curbio employees purportedly “directly supervised the work of Plaintiffs.” See

Compl., ECF No. 1-2, ¶ 6. Such conclusory assertion does not pass muster under the pleading

standards to be applied by this Court in assessing Curbio’s Motion to Dismiss.      See Xue Lian Lin

v. Comprehensive Health Mgmt., Inc., No. 08 CIV.6519 (PKC), 2009 WL 976835, at *2 (S.D.N.Y.

Apr. 9, 2009) (granting a motion to dismiss where “[t]he complaint does not allege any facts

regarding the positions held by the Individual Defendants or their power to control plaintiffs’

hours, wages, or other terms and conditions of employment the complaint fails to adequately allege

that the Individual Defendants were ‘employers’ under the FLSA.”); see also Luangisa v. Interface




                                                  3
          Case 1:19-cv-03142-KBJ Document 10 Filed 11/19/19 Page 4 of 6



Operations LLC, No. 2:11-CV-00951-RCJ, 2011 WL 4757773, at *2 (D. Nev. Oct. 7, 2011)

(granting defendant’s motion to dismiss where “Plaintiff has so far only alleged [defendant]’s

supervisory control in conclusory fashion. He must specifically allege how [defendant] controlled

his daily work duties.”).

        Moreover, as discussed in Curbio’s Motion to Dismiss, this Court has previously held in

Bonilla v. Power Design Inc., that “[plaintiff’s] bare allegation that [the general contractor] was

his employer is a legal conclusion that the Court need not accept as true.” Bonilla v. Power Design

Inc., 201 F. Supp. 3d 60, 63-64 (D.D.C. 2016). Plaintiffs have not even attempted to distinguish

the case at bar from Bonilla, as they have failed to allege any facts indicative of the economic

reality prevailing between them and Curbio.1 C.f. LCvR 7(b); Buggs v. Powell, 293 F. Supp. 2d

135, 141 (D.D.C.2003) (court may treat as conceded those arguments raised in a dispositive motion

that the plaintiff failed to address in his opposition); McKeel v. U.S., 178 F. Supp. 2d 493, 504 (D.

Md. 2001) (granting defendant’s motion to dismiss for reasons including that “[p]laintiff appears

to concede this point, as he has failed to respond to the [defendant’s] argument on this point.”).

III.   Plaintiffs Should Not Be Granted Leave to Amend.

       Rule 15 of the Federal Rules of Civil Procedure states that courts should “freely give leave”

to amend, but it limits this mandate to circumstances “when justice so requires.” Notably,

Plaintiffs contend that leave to amend should be granted because Plaintiffs “can provide more

detailed facts evidencing their employer-employee relationship and the degree of control that

Curbio exercised over each Plaintiff.” ECF No. 8 at 6. According to Plaintiffs’ own argument,

they have deliberately held back facts from the Complaint, which they now suggest could




1
 Notably, Plaintiffs fail to distinguish the case at bar from any of the cases cited by Curbio in its
Motion to Dismiss.


                                                  4
          Case 1:19-cv-03142-KBJ Document 10 Filed 11/19/19 Page 5 of 6



somehow salvage their legally deficient complaint. Presumably, Plaintiffs withheld these

purported facts to gain some sort of tactical advantage in the litigation. Such circumstances as

presented to the Court do not – as a matter of justice – warrant granting Plaintiffs’ request for leave

to amend, as set forth in Rule 15. Accordingly, the Court should deny Plaintiffs’ request to amend

the complaint.

                                          CONCLUSION

       Based upon the forgoing reasons, and the reasons set forth in Defendant Curbio’s Motion

to Dismiss, Curbio respectfully requests that this Court dismiss Plaintiffs’ Complaint against

Curbio, with prejudice.


Dated: November 19, 2019

                                                Respectfully submitted,

                                                /s/ Connie M. Ng
                                               Connie M. Ng, D.C. Bar No. 1017855
                                               John B. Flood, D.C. Bar No. 500069
                                               OGLETREE, DEAKINS, NASH,
                                                SMOAK & STEWART, P.C.
                                               1909 K Street, N.W., Suite 1000
                                               Washington, DC 20006
                                               Tel: (202) 887-0855
                                               Fax: (202) 887-0866

                                               Counsel for Defendant Curbio, Inc.




                                                  5
         Case 1:19-cv-03142-KBJ Document 10 Filed 11/19/19 Page 6 of 6



                                CERTIFICATE OF SERVICE

       I certify that a true copy of the foregoing was electronically filed via the Court’s CM/ECF

filing system on this 19th day of November, 2019, which served notification upon the following

counsel of record:

            Matthew B. Kaplan                                   Lenore C. Garon
           The Kaplan Law Firm                        Law Office of Lenore C. Garon, PLLC
       1100 N Glebe Road, Suite 1010                         2412 Falls Place Court
           Arlington, VA 22201                              Falls Church, VA 22043
              (703) 665-9529                                     (703) 534-6662
      mbkaplan@thekaplanlawfirm.com                           Fax (703) 534-4448
           Counsel for Plaintiffs                          lenore@lenorecgaron.com
                                                              Counsel for Plaintiffs




       I further certify that a true copy of the foregoing was served by electronic mail and U.S.

Mail upon the following:

                                          Juan Nuala
                                  Eduards Wood Floors LLC
                                  2800 Juniper Street, Ste. 3
                                   Fairfax, VA 22031-4411
                     Defendants Juan Nuala and Eduards Wood Floors LLC


                                              /s/ Connie M. Ng
                                             Connie M. Ng, D.C. Bar No. 1017855
                                             OGLETREE, DEAKINS, NASH,
                                               SMOAK & STEWART, P.C.
                                               1909 K Street, N.W., Suite 1000
                                             Washington, D.C. 20037
                                             Tel: (202) 887-0855
                                             Fax: (202) 887-0866
                                             Email: connie.ng@ogletreedeakins.com

                                             Counsel for Defendant Curbio, Inc.




                                                6
